DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 17-20, drawn to a method (and system) for treating a subterranean formation, the method comprising: introducing a treatment fluid into a wellbore penetrating the subterranean formation, the treatment fluid comprising: a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphoric acid, hydoxyethylamino-di(methylene phosphoric acid), and a combination thereof; a polymer capable of forming a polymer-metal complex; and an aqueous fluid; contacting a metal ion with the treatment fluid after introduction of the treatment fluid into the wellbore; and binding the metal ion with the competitive metal binder.
Group II, claim(s) 10-16, drawn to a treatment fluid composition comprising: a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphoric acid, hydoxyethylamino-di(methylene phosphoric acid), and a combination thereof; a polymer capable of forming a polymer-metal complex; and an aqueous fluid.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific “competitive metal binder”:
“polyamino polyether methylene phosphonic acid” (PAPEMPA) (claims 2/11);
“hydoxyethylamino-di(methylene phosphonic acid)” (HEMPA) (claims 3/12); or
“a combination thereof.”
The specific type of “polymer capable of forming a polymer-metal complex”:
An acrylamide or alkylacrylamide moiety or hydroxyethyl acrylamide moiety (“polyacrylamide” or “-C(O)N(R1)2”) (claims 5/7/13/15/18);
“an acrylic acid moiety” (within “-C(O)OR2
“a 2-acrylamido-2-methylpropane sulfonic acid moiety” (claims 6/14/19);
“a trimethyl aminoethyl acrylate moiety” or “a trimethyl aminoethyl methacrylate moiety” (within “-C(O)OR2”) (claims 6/7/14/15/19); or
An alkyl acrylate moiety (within “-C(O)OR2”) (claims 7/15)
The specific type of treatment fluid (as in claim 4):
“fracturing fluid”;
“acidizing fluid”;
“polymer flooding fluid for enhanced oil recovery”; or
“fluid for coiled tubing milling.”
For example, Applicant might elect the combination of “polyamino polyether methylene phosphonic acid” (PAPEMPA) competitive metal binder; “an acrylamide or alkylacrylamide moiety or hydroxyethyl acrylamide moiety” polymer; and “fracturing fluid” type of treatment fluid.  Nevertheless, Applicant should note that the breadth of “polymers capable of forming a polymer-metal complex” will likely raise Enablement issues for the full claim scope. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 8-10, 16, 17, and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a treatment fluid composition comprising: a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid, hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof; a polymer capable of forming a polymer-metal complex; and an aqueous fluid,” this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seetharaman (2015/0152329).  Seetharaman discloses a treatment fluid composition (abstract “preventing or inhibiting corrosion of surfaces” and [0141] “The compositions disclosed herein include a tetrazole component. The compositions may further include one or more tracers, scale inhibitors, dispersants, acids, bases, and/or solvents. The compositions may further include additional corrosion inhibitors, asphaltene inhibitors, paraffin inhibitors, emulsifiers, water clarifiers”) comprising: a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid, hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof ([0203] “Scale inhibitors include […] polyamino polyether methylenephosphonic acid (abbreviated "PAPEMP")”); a polymer capable of forming a polymer-metal complex ([0236] “Suitable water clarifiers include […] organic polymers such as acrylic acid based polymers, acrylamide based polymers”); and an aqueous fluid ([0215] “In certain embodiments, the solvent is water”).  Accordingly, Groups I and II lack Unity of Invention a posteriori.
Although the chemical compounds of competitive metal binders; and polymers capable of forming a polymer-metal complex each share a common structure of the dimethylene phosphonic acid (for the competitive metal binders) and the ethylene backbone (for the polymers), the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Seetharaman.  Further, the compounds of these groups do not necessarily belong to a recognized class of chemical compounds.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674